FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

EQUAL EMPLOYMENT OPPORTUNITY           
COMMISSION,
                          Plaintiff,
                and
                                             No. 03-16855
SHAWN HOGYA, JAMES FRANCIS,
JAMES AKINS, and CHRIS WILSON,                D.C. No.
            Intervenors-Appellants,        CV-97-00961-WHA
                 v.
UNITED PARCEL SERVICE, INC.,
               Defendant-Appellee.
                                       

LARRY BRYAN and IGNACIO TORRES,        
             Plaintiffs-Appellants,
              and
TIM HANCOCK, JEFF MORALES, CREG              No. 04-15928
QUIROZ, and MARK JENSEN,                      D.C. No.
                         Plaintiffs,       CV-01-01730-WHA
               v.
UNITED PARCEL SERVICE, INC.,
              Defendant-Appellee.
                                       




                            13269
13270                      EEOC v. UPS



LARRY BRYAN, TIM HANCOCK, JEFF            
MORALES, IGNACIO TORRES, CREG
                                                 No. 04-16403
QUIROZ, and MARK JENSEN,
              Plaintiffs-Appellees,
                                                  D.C. No.
                                               CV-01-01730-WHA
               v.
                                                   OPINION
UNITED PARCEL SERVICE, INC.,
             Defendant-Appellant.
                                          
        Appeals from the United States District Court
           for the Northern District of California
         William H. Alsup, District Judge, Presiding

             Argued and Submitted May 10, 2005
                 (Nos. 03-16855, 04-16403)
                  Submitted May 10, 2005
                      (No. 04-15928)*
                  San Francisco, California

                    Filed September 15, 2005

  Before: Andrew J. Kleinfeld, Michael Daly Hawkins, and
             Susan P. Graber, Circuit Judges.

                    Opinion by Judge Graber




  *This panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
13274                    EEOC v. UPS


                         COUNSEL

Andrea G. Asaro, Rosen, Bien & Asaro, LLP, San Francisco,
California, for intervenors-appellants and plaintiffs-appellees;
John J. Mavredakis, Law Offices of John J. Mavredakis,
Santa Rosa, California, for the plaintiffs-appellants.

Mark A. Perry, Gibson, Dunn & Crutcher LLP, Washington,
D.C., and Kathrin Sears and Rachel Brass, Gibson, Dunn &
Crutcher LLP, San Francisco, California, for the defendant-
appellee/appellant.

Claudia Center and Elizabeth Kristen, The Legal Aid Society
Employment Law Center, San Francisco, California, for the
amici curiae.


                          OPINION

GRABER, Circuit Judge:

   Defendant United Parcel Service, Inc. (“UPS”), denied
driving positions to certain employees because the employees
failed to pass UPS’s “Vision Protocol,” which requires drivers
to have some central vision and some peripheral vision in
each eye. In two separate actions, the employees alleged that
UPS had discriminated against them because of their monocu-
lar vision, a disability, in violation of California’s Fair
Employment and Housing Act (“FEHA”).
                             EEOC v. UPS                            13275
   We hold that the employees are sufficiently limited in the
major life activities of seeing and working to fall within
FEHA’s broad definition of disability. We therefore affirm,
on interlocutory appeal, the district court’s partial summary
judgment on the issue of disability in favor of the employees
in one action. But, for the other group of employees, who
appeal from the district court’s final judgment after a bench
trial, the threshold disability determination is not dispositive.
Although those employees likewise are disabled within the
meaning of FEHA, we affirm the judgment in favor of UPS
because UPS has demonstrated that the employees would “en-
danger the health or safety of others to a greater extent than
if an individual without a disability performed the job” and,
thus, has satisfied FEHA’s safety-of-others defense. See Cal.
Code Regs., tit. 2, § 7293.8(d).

         FACTUAL AND PROCEDURAL HISTORY

                        Factual background1

   Monocular vision generally results in a decrease in periph-
eral vision: An average monocular individual has a field of
view that is 10 to 40 degrees less than the field of view of an
average binocular individual. EEOC v. United Parcel Servs.,
Inc., 149 F. Supp. 2d 1115, 1142 (N.D. Cal. 2000) (“EEOC”),
rev’d in part, 306 F.3d 794, 797 (9th Cir. 2002); see also id.
(“Normal binocular vision spans a field of view of 160 to 180
degrees, whereas normal monocular vision spans 140 to 150
degrees.”). Central vision acuity, on the other hand, is not
affected by lack of vision in one eye—a monocular individual
with 20/20 vision in one eye can see as well looking straight
ahead as a binocular individual with 20/20 vision. See id. at
1141-42.
  1
   Our brief discussion draws heavily from the district court’s findings of
fact in EEOC v. United Parcel Servs., Inc., 149 F. Supp. 2d 1115, 1122-
56 (N.D. Cal. 2000) (“EEOC”), rev’d in part, 306 F.3d 794, 797 (9th Cir.
2002). More factual detail can be found there.
13276                      EEOC v. UPS
   Other than decreased peripheral vision, the primary diffi-
culty that monocular individuals experience is with near-field
depth perception. “Individuals who can see out of only one
eye are unable to perform stereopsis, the process of combin-
ing two retinal images into one through which two-eyed indi-
viduals gain much of their depth perception, particularly at
short distances.” Albertson’s, Inc. v. Kirkingburg, 527 U.S.
555, 566 n.12 (1999). The inability to perform stereopsis can
affect a range of near-field activities, including working with
tools. See, e.g., EEOC, 149 F. Supp. 2d at 1146, 1151, 1153.
On the other hand, monocularity usually does not impair
depth perception at a distance. “In their distance vision, mon-
ocular individuals are able to compensate for their lack of ste-
reopsis to varying degrees by relying on monocular cues, such
as motion parallax, linear perspective, overlay of contours,
and distribution of highlights and shadows.” Kirkingburg, 527
U.S. at 566 n.12.

   Before 1988, the federal Department of Transportation
(“DOT”) regulated all commercial vehicles regardless of
weight, and DOT regulations barred monocular individuals
from driving even small commercial vehicles. EEOC, 149 F.
Supp. 2d at 1130. By July 1995, however, DOT had changed
its rules to exempt lightweight commercial vehicles from fed-
eral regulation. Id. Thus, under the existing DOT rules, mon-
ocular individuals are permitted to drive commercial vehicles
weighing 10,000 pounds or less. See 49 C.F.R. § 350.105.2

   Defendant UPS employs about 70,000 people to drive
package cars that pick up and deliver packages along estab-
lished routes. EEOC, 149 F. Supp. 2d at 1122. Most employ-
ees of UPS must start in part-time, entry-level loading
positions and accumulate seniority in order to bid to become
  2
    At one time, DOT also had an experimental certification-waiver pro-
gram for monocular drivers, under which 11 UPS monocular drivers drove
large, DOT-regulated UPS trucks without incident. EEOC, 149 F. Supp.
2d at 1132.
                         EEOC v. UPS                      13277
part-time, then full-time, package car drivers. Id. at 1123-24.
The vast majority of UPS package cars weigh more than
10,000 pounds and, therefore, are subject to DOT regulations.
Id. at 1124. Specifically, the district court found that only
5,511 of UPS’s 67,178 package cars weigh 10,000 pounds or
less. Id. Some established routes are served by those lighter
vehicles. Id. at 1125. The monocular employees involved in
these cases seek to drive only the lighter package cars for
which DOT certification is not required.

   UPS generally requires all driver applicants to pass DOT’s
vision standards, because they will be asked to drive routes
served by both heavy (DOT-regulated) and light (non-
regulated) package cars. See id. at 1128. Beginning in 1995,
however, UPS made an accommodation that would allow
vision-impaired applicants to drive nonregulated cars if they
passed a “Vision Protocol.” The Vision Protocol is less rigor-
ous than the vision standards that DOT requires drivers of the
regulated cars to satisfy. Id. at 1133. DOT’s standards for reg-
ulated vehicles require visual acuity of 20/40 and peripheral
vision of 70 degrees in each eye. Id. at 1129-30, 1133. The
Vision Protocol, as relevant here, requires:

    •   20/40 (corrected or uncorrected) in the better eye;

    •   20/200 (corrected or uncorrected) in the affected
        eye;

    •   peripheral vision of 70 degrees in each eye or a
        combined horizontal visual field of 140 degrees;
        and

    •   peripheral acuity of at least 20/200 in each eye.

   UPS’s application of the Vision Protocol to deny driving
positions to monocular employees prompted the actions lead-
ing to the three appeals that are now before us. We turn now
to the procedural history of those three appeals.
13278                    EEOC v. UPS
                      Procedural History

  No. 03-16855: Intervenors Hogya, Francis, Akins, and Wil-
  son

   In March 1997, the Equal Employment Opportunity Com-
mission (“EEOC”) filed an action against UPS on behalf of
more than 100 monocular driver applicants, alleging discrimi-
nation in violation of the Americans with Disabilities Act, 42
U.S.C. §§ 12101-12213 (“ADA”). Shawn Hogya, James Fran-
cis, James Akins, and Chris Wilson (“Intervenors”) inter-
vened in that action, asserting claims under both the ADA and
FEHA. The district court held a bench trial involving four
“pilot claimants”—Hogya, Francis, and two EEOC plaintiffs.

   At the conclusion of that trial, the district court entered a
final judgment and issued a lengthy published opinion that
includes numerous findings of fact. The court’s principal legal
conclusions were (1) that all the plaintiffs and Intervenors
were either disabled or “regarded as” disabled under the
ADA, EEOC, 149 F. Supp. 2d at 1156-58; (2) that Hogya (but
not Francis) had proved that he was qualified to perform the
job’s essential function of safe driving, id. at 1158-59; and (3)
that UPS had not satisfied the ADA defense by proving that
its Vision Protocol was “job-related and consistent with busi-
ness necessity,” under 42 U.S.C. § 12113(a), id. at 1159-71.
The court did not address Intervenors’ FEHA claims sepa-
rately, stating only that the “resolution of all FEHA claims
will be deemed to follow the resolution of all ADA claims.”
Id. at 1159.

   On appeal, we reversed the district court’s threshold dis-
ability determinations under the ADA. EEOC v. United Par-
cel Serv., Inc., 306 F.3d 794, 797 (9th Cir. 2002). We held (1)
that the pilot claimants were not disabled, because their
monocularity did not keep them “from using [their] eyesight
as most people do for daily life,” id. at 803; and (2) that, in
order to establish that they were “regarded as” disabled, the
                             EEOC v. UPS                             13279
employees must prove that UPS perceived them as limited in
their activities of daily life, not merely in their employment
(as the district court had held), id. at 806. Rather than decide
whether UPS regarded monocular employees as disabled with
respect to their daily activities, we acknowledged the district
court’s greater familiarity with the evidence and remanded for
the district court to consider that issue in the first instance. Id.

   “Because the existence of a ‘disability’ is a gateway
requirement for the ADA,” we did not comment on the other
issues raised in the appeal and cross-appeals—most signifi-
cantly, on UPS’s defenses to liability. See id. at 797. We did
note that, if the district court were to hold on remand that no
claimant was regarded as disabled under the ADA, the court
would have to decide whether the employees were disabled
under FEHA. Id. at 806. We retained jurisdiction over any
future appeals and stated that “briefing submitted on other
issues in the present appeal and cross-appeals will be deemed
submitted in any such future appeal as well.” Id. at 806 n.6.

   As we anticipated, on remand the district court held that
none of the employees was regarded as disabled under the
ADA and proceeded to address Intervenors’ claims under
FEHA. The court held, on the basis of the trial record, that
Hogya is neither disabled nor regarded as disabled under
FEHA and that Francis was not qualified to perform the job
of package car driver. The claims of Intervenors Akins and
Wilson had not been adjudicated in the court’s earlier bench
trial, but the court determined on summary judgment that they
are neither disabled nor regarded as disabled under FEHA. In
evaluating Intervenors’ disability claims, the district court
considered only limitations affecting the major life activity of
seeing, because it held that, during the bench trial, Intervenors
had waived their arguments as to the major life activity of work-
ing.3
  3
    Akins and Wilson dispute that a waiver applied to them, because they
were not among the pilot claimants in the bench trial. Because we con-
clude that all Intervenors are limited in the major life activity of seeing,
and therefore are disabled under FEHA, we need not address the waiver
issue.
13280                    EEOC v. UPS
   Intervenors appeal the district court’s final judgment and,
in response, UPS argues that the district court correctly con-
cluded that Intervenors are not disabled under FEHA. In the
alternative, UPS asks us to affirm the judgment in its favor
because the Vision Protocol can be justified under FEHA’s
business necessity or safety-of-others defense.

  No. 04-16403: Plaintiffs Hancock, Jensen, Morales, and
  Quiroz

   In May 2001, five Plaintiffs (Larry Bryan, Tim Hancock,
Jeff Morales, Creg Quiroz, and Ignacio Torres) filed an action
alleging disability discrimination under FEHA only; a later,
similar action by a sixth Plaintiff, Mark Jensen, was consoli-
dated with the Bryan action in the district court.

   The Bryan/Jensen Plaintiffs filed a motion for partial sum-
mary judgment on the issue of disability, arguing that they are
limited in the major life activity of working or, alternatively,
that they are regarded as such. The district court granted the
motion, holding that Plaintiffs’ exclusion from the single job
of full-time package car driver at UPS demonstrated a limita-
tion in working under FEHA. The district court certified the
following question to us for interlocutory appeal: “whether
this record shows that plaintiffs are disabled in the major life
activity of ‘working’ within the meaning of FEHA and Sec-
tion 12926.1 thereof.” The court noted that “both sides have
stipulated that this issue can be decided on this summary-
judgment record without the necessity of a trial.” Under 28
U.S.C. § 1292(b), we granted UPS permission to appeal the
district court’s partial summary judgment.

  No. 04-15928: Plaintiffs Bryan and Torres

  Plaintiffs Larry Bryan and Ignacio Torres voluntarily dis-
missed their claims because they had not exhausted their
administrative remedies. The district court ordered Plaintiffs’
counsel to pay attorney fees to Defendant because of coun-
                         EEOC v. UPS                       13281
sel’s delay in dismissing the claims. Plaintiffs and their coun-
sel appeal the award of attorney fees.

  To summarize:

   In the Hogya action, No. 03-16855, the district court held
that Intervenors Shawn Hogya, James Akins, and Chris Wil-
son are neither disabled nor regarded as disabled with respect
to the major life activity of seeing. Because of two driving
accidents, the court held that Intervenor James Francis was
not qualified for the position. Intervenors appeal from a final
judgment, and we have jurisdiction under 28 U.S.C. § 1291.

   In the Bryan action, No. 04-16403, the district court held
that Plaintiffs Tim Hancock, Mark Jensen, Jeff Morales, and
Creg Quiroz are disabled with respect to the major life activ-
ity of working. Defendant appeals interlocutorily from a par-
tial summary judgment, and we have jurisdiction under 28
U.S.C. § 1292(b).

   Also in the Bryan action, No. 04-15928, the district court
ordered Plaintiffs’ counsel to pay attorney fees to Defendant
because of counsel’s delay in dismissing the claims of Plain-
tiffs Bryan and Torres. Plaintiffs and their counsel appeal the
award of attorney fees, No. 04-15928, and we have jurisdic-
tion under the collateral order exception of 28 U.S.C. § 1291.
Riverhead Sav. Bank v. Nat’l Mortgage Equity Corp., 893
F.2d 1109, 1113 (9th Cir. 1990).

                 STANDARDS OF REVIEW

   Plaintiffs Hogya and Francis appeal from judgment follow-
ing a bench trial. A district court’s interpretation of state law
is reviewed de novo. Goldman v. Standard Ins. Co., 341 F.3d
1023, 1026 (9th Cir. 2003). Mixed questions of law and fact
generally are reviewed de novo. Star v. West, 237 F.3d 1036,
1038 (9th Cir. 2001). If, however, the application of the law
to the facts requires an inquiry that is essentially factual,
13282                        EEOC v. UPS
review is for clear error. Zivkovic v. S. Cal. Edison Co., 302
F.3d 1080, 1088 (9th Cir. 2002). Issues of fact are reviewed
for clear error. Id.

   By contrast, Plaintiffs Akins and Wilson in the Hogya
action, and Defendant in the Bryan action, appeal from orders
granting summary judgment and partial summary judgment,
respectively. We review de novo a grant of summary judg-
ment. Rene v. MGM Grand Hotel, Inc., 305 F.3d 1061, 1064
(9th Cir. 2002) (en banc). We must view the evidence in the
light most favorable to the nonmoving party and decide
whether there are any genuine issues of material fact and
whether the district court correctly applied the relevant sub-
stantive law. Id. When a mixed question of fact and law
involves undisputed underlying facts, summary judgment may
be appropriate. Colacurcio v. City of Kent, 163 F.3d 545, 549
(9th Cir. 1998).

  An award of attorney fees under California Government
Code § 12965 is reviewed for abuse of discretion. Bond v.
Pulsar Video Prods., 57 Cal. Rptr. 2d 917, 918 (Ct. App.
1996).

                            DISCUSSION

   The principal questions that we will address in this opinion,
all pertaining to FEHA only, are: (1) whether Intervenors are
disabled with respect to the major life activity of seeing; (2)
whether Plaintiffs are disabled with respect to the major life
activity of working; (3) whether UPS can avoid liability
because of an affirmative defense; and (4) whether the district
court abused its discretion by awarding attorney fees to UPS.
We conclude that Intervenors and Plaintiffs have established
a disability under FEHA,4 but that UPS can avoid liability in
  4
   Because we conclude that Intervenors and Plaintiffs satisfy FEHA’s
primary definition of “physical disability,” Cal. Gov’t Code § 12926(k)(1),
we need not and do not address their alternative argument that UPS “re-
gard[s] or treat[s]” them as having a physical disability under
§ 12926(k)(4).
                              EEOC v. UPS                             13283
the Hogya action under FEHA’s safety-of-others defense.
Finally, we conclude that the district court made an error of
law, and therefore abused its discretion, in awarding attorney
fees.

I.       Intervenors’ and Plaintiffs’ monocularity is a “physical
         disability” under FEHA.

   [1] The threshold question in a FEHA action is whether the
plaintiff’s qualifying medical condition “[l]imits a major life
activity.”5 Cal. Gov’t Code § 12926(k)(1)(B). By contrast to
the ADA, which requires that the plaintiff’s condition “sub-
stantially limit[ ]” a major life activity, 42 U.S.C.
§ 12102(2)(A) (emphasis added), and which has been inter-
preted to have a restricted scope of coverage, see, e.g., Sutton
v. United Air Lines, Inc., 527 U.S. 471, 487 (1999) (noting
that Congress intended to limit the number of people who
would qualify as “disabled” under the ADA), the California
statute expressly “contains broad definitions of physical dis-
ability,” Cal. Gov’t Code § 12926.1(b).

  [2] The current version of FEHA spells out, in some detail,
how courts are to assess limitations on a major life activity:

              For purposes of this section:

            (i) “Limits” shall be determined without regard to
         mitigating measures such as medications, assistive
         devices, prosthetics, or reasonable accommodations,
         unless the mitigating measure itself limits a major
         life activity.
     5
    In this case, there is no dispute that monocularity qualifies as a “physi-
ological disease, disorder, condition, cosmetic disfigurement, or anatomi-
cal loss” that affects one of the “body systems” listed in the first prong of
FEHA’s definition of “physical disability,” Cal. Gov’t Code
§ 12926(k)(1)(A).
13284                    EEOC v. UPS
      (ii) A physiological disease, disorder, condition,
    cosmetic disfigurement, or anatomical loss limits a
    major life activity if it makes the achievement of the
    major life activity difficult.

       (iii) “Major life activities” shall be broadly con-
    strued and includes physical, mental, and social
    activities and working.

Id. § 12926(k)(1)(B). If those instructions did not adequately
differentiate FEHA’s definition of “disability” from the
ADA’s, the statute provides even further guidance in the fol-
lowing findings and declarations:

         (a) The law of this state in the area of disabili-
    ties provides protections independent from those in
    the federal [ADA]. Although the federal act provides
    a floor of protection, this state’s law has always,
    even prior to passage of the federal act, afforded
    additional protections.

          (b) The law of this state contains broad defini-
    tions of physical disability, mental disability, and
    medical condition. It is the intent of the Legislature
    that the definition[ ] of physical disability . . . be
    construed so that applicants and employees are pro-
    tected from discrimination due to an actual or per-
    ceived physical . . . impairment that is disabling . . .
    or . . . potentially disabling.

         (c) . . . [T]he Legislature has determined that
    the definition[ ] of “physical disability” . . . under the
    law of this state require[s] a “limitation” upon a
    major life activity, but do[es] not require, as does
    the [ADA], a “substantial limitation.” This distinc-
    tion is intended to result in broader coverage under
    the law of this state than under that federal act.
    Under the law of this state, whether a condition lim-
                         EEOC v. UPS                      13285
    its a major life activity shall be determined without
    respect to any mitigating measures, unless the miti-
    gating measure itself limits a major life activity,
    regardless of federal law under the [ADA]. Further,
    under the law of this state, “working” is a major life
    activity, regardless of whether the actual or per-
    ceived working limitation implicates a particular
    employment or a class or broad range of employ-
    ments.

Id. § 12926.1(a)-(c) (emphasis added).

   The California legislature enacted the quoted text in the
Poppink Act of 2000. Although the Poppink Act’s amend-
ments to FEHA were not expressly made retroactive, the Cali-
fornia Supreme Court ruled in Colmenares v. Braemar
Country Club, Inc., 63 P.3d 220, 224 (Cal. 2003), that the
Poppink Act was “intended . . . to clarify the degree of limita-
tion required for physical disability under the FEHA.”
(Emphasis added.); see also id. at 226 (“Thus, before and
after passage of the Poppink Act the FEHA’s test was ‘limits,’
not substantial limits.”).

   Textual differences between the current FEHA statute and
the statute that was in effect when Intervenors filed their
action do not change our analysis. As noted, the Poppink Act
has been interpreted by California’s highest court as an effort
simply to clarify the “true meaning” of FEHA’s limits test.
Id.; see also Goldman, 341 F.3d at 1032-33 (“ ‘[W]here a stat-
ute is unclear, a subsequent expression of the Legislature
bearing upon the intent of the prior statute may be properly
considered in determining the effect and meaning of the prior
statute.’ ” (quoting Tyler v. State, 185 Cal. Rptr. 49, 51-52
(Ct. App. 1982))). In particular, we perceive no meaningful
difference between the “limits” test described in Colmenares
and the alternative “unusually difficult” standard that previ-
ously was incorporated into the FEHA statute and that was
emphasized by the district court in this case. See Am. Nat’l
13286                    EEOC v. UPS
Ins. Co. v. Fair Employment & Hous. Comm’n, 651 P.2d
1151, 1155 (Cal. 1982) (defining “physical handicap” to mean
“a condition of the body” that has the “disabling effect” of
making “ ‘achievement unusually difficult’ ”).

   In view of the legislature’s express intent to provide broad
coverage, we conclude that Intervenors are limited in the
major life activity of seeing and that Plaintiffs are limited in
the major life activity of working.

  A.    Intervenors are limited in the major life activity of
        seeing.

   Intervenors have explained that their monocularity—and, in
particular, their inability to perform stereopsis—makes a vari-
ety of close-range activities difficult for them. Akins and Wil-
son stated, in affidavits submitted in response to UPS’s
motion for summary judgment, that they are “unable” to per-
form or “have great difficulty” performing near-field tasks,
including “inserting small objects into small holes or slots,
screwing small objects into or onto another, tying knots,
catching small objects, pouring liquid from one container to
another, striking small objects and manipulating small tools or
objects,” without using their sense of touch and feel to substi-
tute for their lack of depth perception. Hogya testified that,
although he has trained himself to do most of the things that
are important to his everyday life, he still “does not do things
as fast as other people or as well” and that “there’s always
something new that comes up to me that is different for me,
and it does place a difficulty on me.” EEOC, 149 F. Supp. 2d
at 1151; see also id. at 1146 (describing Francis’ difficulties
with certain near-field tasks, including handling tools). None-
theless, the district court concluded that Intervenors are not
disabled under FEHA because seeing was not “unusually dif-
ficult” for them when compared with the general population
                              EEOC v. UPS                            13287
—and, in particular, with farsighted individuals who also have
difficulty seeing at close range.6

   We agree with Intervenors that the district court’s conclu-
sion was incorrect as a matter of law. Judging depths at near
distances is a significant aspect of the major life activity of
seeing. As the affidavits and testimony demonstrate, near-
field depth perception is important to a number of activities
that sight normally is used to perform. “[T]he FEHA does not
require that the disability result in utter inability or even sub-
stantial limitation on the individual’s ability to perform major
life activities. A limitation is sufficient.” DFEH v. Cal. Dep’t
of Corr., Dec. No. 03-11, 2003 WL 22733898, at *8 (Cal.
F.E.H.C. 2003). Indeed, in its recent decision in Colmenares,
the California Supreme Court expressly disapproved an appel-
late court’s holding that the employee could not prove his
case because he offered evidence of “only minor limitations.”
63 P.3d at 226 n.6 (disapproving Hobson v. Raychem Corp.,
86 Cal. Rptr. 2d 497, 507 (Ct. App. 1999)).

  Indeed, the California Fair Employment and Housing Com-
mission (“FEHC”) has held specifically that a monocular indi-
vidual was disabled under FEHA. See DFEH v. City of
Merced Police Dep’t, Dec. No. 88-20, 1988 WL 242649, at
*4 (Cal. F.E.H.C. 1988) (concluding that a monocular indi-
  6
    In addition, the district court made some ambiguous references to
Intervenors’ adaptations to their monocularity. We agree with UPS that
the district court assessed Akins’ and Wilson’s limitations without consid-
ering the “touch-and-feel” techniques that they use to substitute for their
lack of depth perception. Therefore, we need not and do not decide
whether it would have been error for the district court to have considered
them as “mitigating measures,” see Cal. Gov’t Code § 12926(k)(1)(B)(i).
   It is less clear whether the district court considered Hogya’s adaptations
in its FEHA decision and whether Hogya’s purely visual adaptations, see
EEOC, 149 F. Supp. 2d at 1156-57, are mitigating measures. Because
Hogya established a disability by testifying that he does close-range tasks
more slowly and not as well as others, and that he has difficulty when fac-
ing a task that is new to him, we need not and do not address those issues.
13288                    EEOC v. UPS
vidual was disabled under FEHA). Intervenors’ limitations are
materially indistinguishable from the limitations experienced
by the monocular individual in City of Merced.

   [3] In deciding whether Intervenors’ limitations, similarly,
make them “disabled” under FEHA, the proper comparative
baseline is either the individual without the impairment in
question or the average unimpaired person. For example, sev-
eral FEHC decisions rely on medical evidence that demon-
strates a limitation relative to the individual’s own unimpaired
state. See, e.g., Cal. Dep’t of Corr., 2003 WL 22733898, at *8
(noting, among other things, a “25 percent reduction of [the
complainant’s] former capacity to lift”); DFEH v. Albert-
son’s, Inc., Dec. No. 03-05, 2003 WL 1244475, at *12 (Cal.
F.E.H.C. 2003) (noting, among other things, that the com-
plainant had “lost approximately 50% of her preinjury capaci-
ty” for manual tasks). In citing that evidence, neither decision
asked whether the claimant’s preinjury capacity was “aver-
age” or “above average.” But implicit comparisons with the
normal or average population also appear in the Commis-
sion’s decisions. In citing evidence that the complainants had
difficulty with tasks such as dressing and sleeping, the FEHC
implicitly presumes that most people can perform those tasks
without difficulty. See, e.g., Cal. Dep’t of Corr., 2003 WL
22733898, at *8. And, in at least one decision, the FEHC
made explicit this inherent comparison with a “normal” or
“average” baseline. In DFEH v. Jefferson Smurfit Corp., Dec.
No. 98-01, 1997 WL 840033, at *5 (Cal. F.E.H.C. 1997), a
limitation to a 40-hour work week was held not to limit a
major life activity because 40 hours is “considered a full work
week in our culture.”

  By contrast, we have found no FEHC decisions that assess
whether the complainant’s limitations were worse than those
of other impaired people. For instance, the FEHC noted that
a complainant’s bursitis and muscle strain “interrupted her
ability to sleep.” Cal. Dep’t of Corr., 2003 WL 22733898, at
*8. But the FEHC did not contemplate that the complainant’s
                             EEOC v. UPS                           13289
limitation would be minimized by the fact that many other-
wise nondisabled people also suffer from conditions, such as
jet lag or age-related insomnia, that interrupt their ability to
sleep.

   [4] In short, under FEHA and its relevant interpretations,
the district court erred by holding that Intervenors are not lim-
ited in the major life activity of seeing simply because other
people with common vision impairments are also limited.7
Intervenors demonstrated that seeing, and a variety of tasks
for which seeing is commonly used, are made difficult for
them because of their monocularity and consequent inability
to perform stereopsis. FEHA requires no more.

  B.    Plaintiffs are limited in the major life activity of
        working.

   [5] The Bryan Plaintiffs contend that their monocularity
limits them in working. In the Poppink Act, the California
legislature expressly recognized “working” as a major life
activity, § 12926(k)(1)(B)(iii), and added that this is so “re-
gardless of whether the actual or perceived working limitation
implicates a particular employment or a class or broad range
of employments,” id. § 12926.1(c). The district court con-
cluded that, by enacting § 12926.1, the California legislature
sought to disapprove Sutton, 527 U.S. at 491-93, which the
district court characterized as holding that “the exclusion from
a single job with a single employer does not constitute a sub-
stantial limitation in ‘working’ under the ADA.” Relying on
§ 12926.1, the district court held that Plaintiffs’ “exclusion
from the single position of full-time UPS package-car driver,
  7
   Additionally, as Intervenors point out, someone with severe myopia,
viewed in its uncorrected state, likely also would be disabled under FEHA.
See, e.g., DFEH v. S. Pac. Transp., Dec. No. 81-09, 1981 WL 30852, at
*4 (Cal. F.E.H.C. 1981) (treating myopia as a handicap); DFEH v. Orange
County Sheriff-Coroner Dep’t, Dec. No. 82-26, 1982 WL 36770, *6 (Cal.
F.E.H.C. 1983) (treating a person with 20/200 vision as handicapped).
13290                    EEOC v. UPS
notwithstanding their ability to perform other jobs (both
within and outside of UPS), constitutes a limitation” in work-
ing.

   The terms “class of jobs” and “broad range of jobs” have
commonly understood meanings in federal employment law.
“To be substantially limited in the major life activity of work-
ing,” ADA plaintiffs must show that they are precluded from
a “substantial class of jobs” or a “broad range of jobs.” Sut-
ton, 527 U.S. at 492. Federal regulations define the term
“class of jobs” as “jobs utilizing . . . training, knowledge,
skills or abilities” similar to the job from which the plaintiff
is disqualified. 29 C.F.R. § 1630.2(j)(3)(B). So, for example,
in Sutton, the relevant “class of jobs” was pilot positions that
utilized the plaintiff’s skills, and not the “single job” of
“global airline pilot.” 527 U.S. at 493. In Murphy v. United
Parcel Service, Inc., 527 U.S. 516, 524 (1999), the relevant
“class of jobs” was mechanic positions, and not the narrower
category of mechanic positions that require driving a commer-
cial motor vehicle.

   The district court correctly ruled that the California legisla-
ture acted against this federal backdrop. In fact, the context of
the legislature’s statement about working in § 12926.1(c)
demonstrates that the statement was regarded as an example
of the ways in which the distinction between “limitation” and
“substantial limitation” makes FEHA different from the ADA.
In other words, FEHA’s definition of disability is broader
because, among other things, it encompasses a limitation in a
“particular employment,” which must be something less than
a “class of jobs” or a “broad range of jobs.”

   UPS attempts to defeat this close parallel by arguing that
the word “employment” means “occupation” and not “job,”
and therefore the legislature was not responding to Sutton’s
“single job” holding. In fact, “employment” can be used both
in the sense of a general occupation and in the sense of a par-
ticular job. See Webster’s Third New Int’l Dictionary 743
                              EEOC v. UPS                            13291
(unabridged ed. 1993) (defining “employment” as an “activity
in which one engages and employs his time and energies: as
. . . work (as customary trade, craft, service, or vocation)” OR
as “an instance of such activity”). Thus, dictionary definitions
are less helpful than the background federal law in determin-
ing the legislature’s intent.

   [6] Even if the district court interpreted “particular employ-
ment” too narrowly, however, we still would have to affirm
its partial summary judgment for Plaintiffs with respect to
working. Plaintiffs demonstrated that they are limited in
working as commercial delivery drivers, not only because
they are excluded from working as full-time package car driv-
ers for UPS, but also because they are excluded from any
commercial driving position that requires DOT8 or state9 certi-
fication. Thus, even if “particular employment” is interpreted
more broadly than “single position with a single employer,”
Plaintiffs’ monocularity limits their ability to work in the
occupation of commercial delivery driver.

   The fact that Plaintiffs are eligible for other commercial
driving positions, such as those that require only a Class C
driver’s license in California, Cal. Veh. Code § 12804.9, does
  8
    DOT requires certification of drivers of all “[c]ommercial motor vehi-
cle[s],” defined as
      motor vehicle[s] that ha[ve] any of the following characteristics:
        (1) [Weighs 10,001 pounds or more].
        (2) Regardless of weight, is designed or used to transport 16
      or more passengers, including driver.
        (3) Regardless of weight, is used in the transportation of haz-
      ardous materials and is required to be placarded pursuant to 49
      CFR part 172, subpart F.
49 C.F.R. § 350.105.
   9
     California requires DOT certification for ambulance drivers, Cal. Veh.
Code § 12527, and for Class A or B driver’s licenses, which are necessary
to drive a number of other vehicles, id. § 12804.9.
13292                         EEOC v. UPS
not mean that they have not demonstrated a sufficient limita-
tion to satisfy FEHA.10 Within the realm of commercial driv-
ing positions, the regulations certainly make working more
difficult than it would be for the average, unimpaired person
with similar training, skills, and abilities. Cf. 29 C.F.R.
§ 1630.2(j)(3)(i) (defining “substantially limit[ed]” in work-
ing as “significantly restricted in the ability to perform either
a class of jobs or a broad range of jobs in various classes as
compared to the average person having comparable training,
skills and abilities” (emphasis added)).

   [7] In sum, we affirm the district court’s partial summary
judgment in the Bryan action because Plaintiffs are limited in
working as commercial delivery drivers.11 Because of the pro-
cedural posture of the Bryan action, we remand without
addressing any of the FEHA defenses. By contrast, in Hogya,
the district court’s final judgment is before us, and we may
affirm that judgment if we conclude that, at trial, UPS satis-
fied one of FEHA’s defenses to liability.
  10
      Nor is it relevant to the threshold determination of disability that UPS
ultimately cannot be liable for enforcing DOT requirements that exclude
monocular individuals from driving particular vehicles. Cf. Murphy v.
United Parcel Serv., Inc., 527 U.S. 516, 522-23 (1999) (noting that
whether the plaintiff could meet DOT’s standards “goes only to whether
petitioner is qualified and whether respondent has a defense based on the
DOT regulations” and evaluating whether the perceived inability to obtain
DOT certification demonstrates that the plaintiff was substantially limited
in working).
   11
      UPS argues that, because this appeal is interlocutory, the panel may
not affirm under a different rationale. “But the appellate court may address
any issue fairly included within the certified order because it is the order
that is appealable, and not the controlling question identified by the district
court.” Yamaha Motor Corp., U.S.A. v. Calhoun, 516 U.S. 199, 205 (1996)
(internal quotation marks omitted). At minimum, the court may address
any aspect of the general question certified by the district court—whether
Plaintiffs demonstrated a limitation in working under FEHA. See supra p.
13280.
                             EEOC v. UPS                            13293
II.    UPS satisfied FEHA’s safety-of-others defense.

    [8] FEHA “does not prohibit an employer from refusing to
hire or discharging an employee . . . where the employee,
because of his or her . . . disability . . . cannot perform [the
job’s essential] duties in a manner that would not endanger
. . . the health or safety of others even with reasonable accom-
modations.” Cal. Gov’t Code § 12940(a)(1). This aspect of
the statute has been expressed in the FEHC’s regulations (and
in the Commission’s decisions) as the safety-of-others
defense:

       It is a permissible defense for an employer or other
       covered entity to demonstrate that after reasonable
       accommodation has been made, the applicant or
       employee cannot perform the essential functions of
       the position in question in a manner which would not
       endanger the health or safety of others to a greater
       extent than if an individual without a disability per-
       formed the job.

Cal. Code Regs., tit. 2, § 7293.8(d) (emphasis added).12 The
employer must prove this affirmative defense by a preponder-
ance of the evidence. Raytheon Co. v. Cal. Fair Employment
& Hous. Comm’n, 261 Cal. Rptr. 197, 203 (Ct. App. 1989).

   [9] Applications of this defense by the California courts
and the FEHC convince us that the defense is satisfied with
respect to Intervenors here. The decisions demonstrate that
  12
    The safety-of-others defense has no direct analogue in the ADA. The
closest parallel is to the ADA’s direct-threat defense, which we have
described as “a very narrow permission to employers to exclude individu-
als with disabilities not for reasons related to their performance of their
jobs, but because their mere presence could endanger others with whom
they work and whom they serve.” Morton v. United Parcel Serv., Inc., 272
F.3d 1249, 1259 (9th Cir. 2001). By contrast, the primary concern of
FEHA’s safety-of-others defense is to avoid dangers caused by an individ-
ual’s performance of the job. See Cal. Code Regs., tit. 2, § 7293.8(d).
13294                    EEOC v. UPS
even a modest increase in the risk that a problem will occur
is significant when the potential consequences of that problem
are very serious. For example, the Commission decided that
a 25 percent chance that a truck driver’s herniated discs could
cause symptoms in the future, possibly including paralysis or
disabling pain, was sufficient to establish a “significant poten-
tial for harm to others” in the event that the symptoms
appeared while he was driving was sufficient to establish the
defense. DFEH v. Di Salvo Trucking Co., Dec. No. 87-14,
1987 WL 114862, at *8 (Cal. F.E.H.C. 1987). Likewise,
because “[c]onstant mental alertness is an essential requisite
of operating a locomotive and train,” a train engineer who
was susceptible to dizziness and blackouts posed a signifi-
cantly greater danger to others despite his “extensive and
completely safe record as an engineer.” DFEH v. S. Pac.
Transp. Co., Dec. No. 80-33, 1980 WL 20906, at *6 (Cal.
F.E.H.C. 1980) (precedential decision); cf. Quinn v. City of
L.A., 100 Cal. Rptr. 2d 914, 921 (Ct. App. 2000) (stating that
the “public safety concerns involved with the day-to-day work
of a patrol officer” made a police department’s hearing
requirements “eminently reasonable”).

   Similar safety considerations justified the imposition of
weight requirements for ambulance drivers in McMillen v.
Civil Service Commission, 8 Cal. Rptr. 2d 548 (Ct. App.
1992). The employer in that case presented studies demon-
strating that “excess fat” or obesity could affect agility and the
ability to lift and climb, cause fatigue, and create a risk of
back injury; “[b]ecause sudden incapacitation of an ambu-
lance driver could be life-threatening,” the employer imposed
weight limitations on its ambulance drivers. Id. at 549. The
court held that such limitations “may be prescribed by an
employer where there is a rational basis for such limitations,
as shown by supportive analytical factual data rather than
stereotypical generalizations.” Id. at 550. The employee’s fail-
ure to meet the weight requirements “posed a risk which,
based on the studies the department had before it, could not
be countenanced.” Id. at 551. The court stated:
                         EEOC v. UPS                       13295
    We agree with the trial court’s observation that the
    department need not wait for disaster to strike before
    taking action: the department owes a duty to the pub-
    lic and its employees affirmatively to avert disaster,
    rather than simply wait and hope it does not occur.

Id.; see also Hegwer v. Bd. of Civil Serv. Comm’rs, 7 Cal.
Rptr. 2d 389, 397-98 (Ct. App. 1992) (finding that statistical
studies justified weight limitations for paramedics under
FEHA, that the [employee]’s loss of agility and endurance
demonstrated a danger to the safety of others, and that
“[g]reater imminency of disaster is not required to meet stan-
dards of reasonableness”).

   Finally, in a decision frequently cited by Intervenors in sup-
port of their threshold showing of disability, the FEHC deter-
mined that a monocular applicant for a position as a police
officer “posed a significantly greater risk to the health and
safety of others than a police officer with binocular vision.”
City of Merced, 1988 WL 242649, at * 5. The Merced Police
Department presented an “extraordinary showing” through
two expert witnesses who testified, with reference to medical
publications and vision validation studies, that binocularity
was required for the safe performance of the job of police
patrol officer. Id.

   We acknowledge that FEHA’s safety-of-others defense
requires an individualized showing that safety would be com-
promised by each Intervenor’s performance of driving duties.
See, e.g., Sterling Transit Co. v. Fair Employment Practice
Comm’n, 175 Cal. Rptr. 548, 551 (Ct. App. 1981) (applying
the danger-to-self defense); DFEH v. City of San Jose, Dec.
No. 84-18, 1984 WL 54298, at *10 (Cal. F.E.H.C. 1984)
(“Like the defense of danger to the complainant, the defense
of danger to others must be specific to the particular com-
plainant before us.”). But the FEHC also has stated that
“[t]here is no ground for barring the application of categorical
evidence” to individualized defenses, such as the safety-of-
13296                    EEOC v. UPS
others defense. DFEH v. Orange County Sheriff-Coroner
Dep’t, Dec. No. 82-26, 1982 WL 36770, at *4 (Cal. F.E.H.C.
1983). Categorical evidence can be relevant—as it was in
McMillen and City of Merced—so long as it provides a suffi-
ciently strong showing that people whose impairments closely
match the complainant’s are disqualified. Id. at **4-5. In
Orange County, where a study “clearly indicate[d]” that indi-
viduals with “20/200 or worse uncorrected vision can be
expected to pose significantly greater danger to other persons
by driving patrol cars and in shoot/no-shoot situations,” the
Commission was able to infer that the applicant herself would
pose such a danger. Id. at *6. In McMillen, the court held that
an individualized showing that the employee did not meet
generally applicable weight requirements themselves suffi-
ciently demonstrated a safety risk, where the generally appli-
cable requirements were a reasonable means of ensuring
public safety. 8 Cal. Rptr. 2d at 551.

   We agree with UPS that the safety-of-others defense is
established here. The district court concluded that “the litera-
ture generally supports the proposition that monocular drivers
as a whole are involved in more accidents than others as a
whole,” although “not dramatically more.” EEOC, 149 F.
Supp. 2d at 1144. In particular, the district court recognized
that peripheral vision plays an important role in avoiding acci-
dents and that “the monocular driver has less opportunity to
see a child or any other pedestrian or cyclist or car darting
from the impaired side.” Id. at 1142 (emphasis omitted). Just
as the employer in McMillen demonstrated that excess weight
compromised an emergency worker’s ability to perform
safely, UPS demonstrated that decreased peripheral vision
compromises a driver’s ability to perform safely as compared
to a person without that impairment.

   Yet, although significant risks are posed by the absence of
peripheral vision in one eye, not all monocular individuals
lack peripheral vision in the affected eye. Hogya, for instance,
has “useful sight in [his affected] eye at the periphery.” Id. at
                             EEOC v. UPS                             13297
1151. And the district court found that the absence of central
vision acuity in one eye does not affect an individual’s ability
to drive safely, so long as the individual retains peripheral
vision. Id. at 1142, 1144. According to the expert evidence
relating to central-vision acuity, the court found, “one excel-
lent eye is as good as any two.” Id. at 1142. We agree with
UPS that, for purposes of FEHA’s safety-of-others defense,
this finding is clearly erroneous. The Vision Protocol requires
drivers to retain visual acuity of at least 20/200 in the affected
eye because 20/200 vision is the threshold for “gross object
perception” and, thus, “even in the case of a [driver] getting
something in the better eye, he/she would still be able to get
to a safe stop until the vision cleared in the better eye.” Id. at
1131; see also Orange County, 1982 WL 36770, at *6 (find-
ing that people with 20/200 or worse uncorrected vision pose
a significantly greater danger to others while driving patrol
cars). This reasoning, which the district court found to have
“laid the foundation” for UPS’s Vision Protocol, was dis-
missed because it was based on the “anecdotal experience” of
Dr. Witkin, who developed UPS’s Vision Protocol, rather
than on statistical studies. EEOC, 149 F. Supp. 2d at 1132.13
But, apart from that criticism, the district court did not address
the merits of Dr. Witkin’s reasoning in reaching its conclusion
that the Vision Protocol is “unnecessarily onerous in requir-
ing” a minimum level of central vision in both eyes. See id.
at 1142-43. The absence of supportive studies does not make
an expert’s opinion, which generally is a conclusion drawn
from clinical experience, per se unreasonable. In view of the
seriousness of the potential consequences of a complete loss
of central vision while driving, we conclude that UPS’s
requirement of some central vision in both eyes is reasonable.

  [10] It is undisputed that none of the Intervenors meets the
central vision acuity standard set forth in the Vision Protocol.14
   13
      Dr. Witkin, the doctor who developed the Vision Protocol, did not tes-
tify at trial. EEOC, 149 F. Supp. 2d at 1141.
   14
      Intervenors argue that they could overcome any safety risks by train-
ing in UPS’s renowned defensive-driving training program, but they do
13298                      EEOC v. UPS
This fact is a sufficiently individualized determination to sat-
isfy the safety-of-others defense because, as in McMillen,
each applicant was tested for compliance with specific criteria
that themselves are a reasonable “means of ensuring the
safety of its employees and members of the public.” 8 Cal.
Rptr. 2d at 551. The district court acknowledged that the
potential for traffic fatalities is a serious problem. EEOC, 149
F. Supp. 2d at 1169. Indeed, the California decisions dis-
cussed above suggest that the potential for endangerment of
human life justifies safety-based restrictions even when the
risk of occurrence is modest. For that reason, we conclude
that Intervenors’ failure to meet the Vision Protocol demon-
strates that their performance of the duties of a full-time pack-
age car driver would endanger the health and safety of others
“to a greater extent than if an individual without a disability
performed the job,” Cal. Code Regs., tit. 2, § 7293.8(d).

   [11] We do not suggest that any vision protocol would pass
muster. But because the UPS Vision Protocol rests on objec-
tive and statistical evidence that monocular drivers are
involved in somewhat more accidents than binocular drivers,
because the risk of harm to others is high, because the UPS
standard does not categorically exclude monocular individuals
from working as full-time package car drivers, and because
the application of the Protocol is individualized to each
employee or applicant, we are persuaded that UPS must pre-
vail on its safety-of-others defense.

III.   The award of attorney fees was an abuse of discretion.

  The district court made an error of law, and therefore
abused its discretion, in awarding attorney fees to UPS under
California Government Code § 12965. Aside from that error

not explain how this reasonable accommodation would eliminate the phys-
iologically based safety hazard addressed by the requirements of some
peripheral vision and some central vision acuity in the affected eye.
                        EEOC v. UPS                      13299
in identifying a source of law, however, the district court
acted within its discretion, and it is free to reconsider the
question on remand.

   We begin by summarizing the relevant facts. The Bryan
action was filed in May 2001. To ascertain that Plaintiffs had
exhausted their administrative remedies before filing a com-
plaint, Plaintiffs’ counsel relied on a list of “Class Members”
from the EEOC action. The district court assumed that it was
reasonable for Plaintiffs’ counsel to have relied on that list
initially. But during depositions in November 2003, Bryan
testified that he had not filed a complaint with either the
EEOC or the California Department of Fair Employment and
Housing. Similarly, in his deposition Torres testified that he
had not filed a complaint with the state agency and could not
remember whether he had filed with the EEOC. One day after
the depositions ended, Plaintiffs’ counsel filed a motion for
summary adjudication that included the Bryan and Torres
claims.

   Plaintiffs’ counsel made various overtures toward dismiss-
ing the Bryan and Torres claims during December and Janu-
ary, but ultimately did not do so until February 10, 2004.
Between November 2003 and February 2004, when Plaintiffs’
counsel ultimately filed the voluntary dismissal of the Bryan
and Torres claims, Defendant subpoenaed the EEOC for files
relating to Bryan and Torres, filed their opposition to Plain-
tiffs’ motion for summary adjudication, filed their own
motion for summary judgment, and corresponded with Plain-
tiffs’ counsel regarding the text of the voluntary dismissals.

   Following the voluntary dismissals, UPS filed a motion for
attorney fees under California Government Code § 12965.
The district court awarded Defendant attorney fees of
$25,000, to be paid by Plaintiffs’ counsel, for work done on
the Bryan and Torres claims between the date of the deposi-
tions and the date of the voluntary dismissal. (The amount
13300                    EEOC v. UPS
represented one-third of UPS’s cost to prepare the response to
Plaintiffs’ motion and its own summary judgment motion.)

   [12] The district court was within its discretion to deter-
mine that some kind of sanction was appropriate, because
Plaintiffs continued to litigate their claims after Plaintiffs’
counsel knew that Bryan had not exhausted his remedies and
had reason to suspect that Torres had not. See Bond, 57 Cal.
Rptr. 2d at 919 (noting that a prevailing defendant may be
awarded fees if the plaintiff’s action was unreasonable, frivo-
lous, meritless, or vexatious). But the district court misunder-
stood Hon v. Marshall, 62 Cal. Rptr. 2d 11 (Ct. App. 1997).
In Hon, the defendant in a FEHA action was granted sum-
mary judgment because the plaintiff failed to exhaust her
administrative remedies:

    This case . . . raises a narrow question which is
    apparently one of first impression in this state,
    whether a defendant who is granted summary judg-
    ment because of such a jurisdictional defect qualifies
    as a “prevailing party” entitled to an attorney fee
    award under section 12965.

Id. at 13 (emphasis added). We do not read Hon, as the dis-
trict court did, merely to “express[ ] a general preference
toward not awarding attorney’s fees when dismissal is based
on non-exhaustion of administrative remedies.” Instead, the
court in Hon interpreted the statutory term “prevailing party”
and held that, when summary judgment is entered without a
decision on the merits because the plaintiff failed to exhaust,
the defendant simply is not a “prevailing party” that is eligible
for fees under § 12965. Id. at 15-16; see also Cal. Civ. Proc.
Code § 128.6(a) (“Every trial court may order a party, the
party’s attorney, or both to pay any reasonable expenses,
including attorney’s fees, incurred by another party as a result
of bad-faith actions or tactics that are frivolous or solely
intended to cause unnecessary delay.”).
                         EEOC v. UPS                       13301
   [13] Although Hon precludes an award of attorney fees
under § 12965, and the fee award must be reversed, it is clear
from the record that the district court would have awarded the
same sanctions under a different provision, if one is available.
We do not foreclose that possibility on remand. See Hon, 62
Cal. Rptr. 2d at 15-16 (remanding to allow trial court to con-
duct further proceedings on the issue of sanctions, should the
court deem it appropriate).

                        CONCLUSION

   Intervenors are limited in the major life activity of seeing,
and Plaintiffs are limited in the major life activity of working.
Consequently, we AFFIRM the district court’s partial sum-
mary judgment for Plaintiffs in the Bryan action, No. 04-
16403, and award costs on appeal to Plaintiffs. With respect
to Intervenors in the Hogya action, No. 03-16855, we con-
clude that UPS satisfied FEHA’s safety-of-others defense and
therefore we AFFIRM the district court’s judgment on that
alternative ground and award costs on appeal to Defendant.
Finally, in No. 04-15928, we REVERSE the district court’s
decision to award attorney fees to UPS under California Gov-
ernment Code § 12965 and REMAND and award costs on
appeal to Plaintiffs.